          Case 3:16-cr-00368-JO         Document 34      Filed 03/26/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                                        Case Nos. 3:16-cr-00367-JO-1
                                                                             3:16-cr-00368-JO-1
                                     Plaintiff,

                       v.                              ORDER GRANTING MOTION TO
                                                       REDUCE SENTENCE
  JUAN ROLDAN-BARRERA,

                                  Defendant.

       This matter is before the Court on the Mr. Roldan-Barrera’s unopposed motion to reduce

sentence under 18 U.S.C. § 3582(c)(1)(A)(i). Based on the motion and after full consideration of

the relevant factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary and compelling

reasons warrant a reduction of the defendant’s sentence to time served. Thus, the sentence is hereby

amended for a term of time served.

       IT IS HEREBY ORDERED that, effective 72 hours after the signing of this motion to

reduce the term of imprisonment imposed in this case to time served is GRANTED;




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 3:16-cr-00368-JO        Document 34       Filed 03/26/21    Page 2 of 2




       IT IS FURTHER ORDERED that an amended judgment shall be issued in this case

reducing the sentence to time served effective 72 hours after the signing of this order, with all

previously imposed conditions of supervised release remaining unchanged.

       Dated this 26TH day of March, 2021.


                                             /s/ Robert E. Jones_____________________
                                             The Honorable Robert E. Jones
                                             Senior United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
